Per Curiam:
Harley-Davidson Motor Company and its insurer, Trumbull Insurance Company, (collectively, Harley-Davidson) appeal from a Missouri Labor and Industrial Relations Commission (Commission) Final Award Allowing Compensation to Michael Barnett. In its sole point on appeal, Harley-Davidson argues that the Commission erred in its award because Barnett presented insufficient competent evidence to support a finding that an occupational exposure was the prevailing factor in causing his medical condition and disability. Because there was sufficient competent evidence in the record as a whole to support the Commission's finding of medical causation, we affirm the Commission's award. Rule 84.16(b).